            Case 2:20-cv-01626-GMN-VCF Document 9 Filed 11/16/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      RENATA SWIECONEK-TINOCO,
4
                           Plaintiff,
5                                                           2:20-cv-01626-GMN-VCF
      vs.                                                   ORDER
6     ALAN POLAND,
7                           Defendant.
8

9           Before the Court is the Proposed Disputed Discovery Plan and Scheduling Order (ECF No. 8).
10          IT IS HEREBY ORDERED that a video conference hearing on the Proposed Disputed Discovery
11   Plan and Scheduling Order (ECF No. 8) is scheduled for 2:00 PM, November 30, 2020.
12          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
13   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
14   conference hearing by noon, November 25, 2020.
15          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
16          INSTRUCTIONS FOR THE VIDEO CONFERENCE
17          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
18   to the participants email provided to the Court.
19          • Log on to the call ten (10) minutes prior to the hearing time.
20          • Mute your sound prior to entering the hearing.
21          • Do not talk over one another.
22          • State your name prior to speaking for the record.
23          • Do not have others in the video screen or moving in the background.
24          • No recording of the hearing.
25          • No forwarding of any video conference invitations.
     Case 2:20-cv-01626-GMN-VCF Document 9 Filed 11/16/20 Page 2 of 2




1    • Unauthorized users on the video conference will be removed.

2

3    DATED this 16th day of November, 2020.
                                                       _________________________
4                                                      CAM FERENBACH
                                                       UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
